


Exhibit 10.20
[a2013greendotcorplogo.jpg]
2014 Executive Officer Incentive Bonus Plan
To:
Executive Officers
From:
Compensation Committee, Board of Directors
Date:
March 2014
Re:
Incentive Bonus Pay for 2014



This document outlines the incentive bonus plan for executive officers of Green
Dot Corporation (“Green Dot”) for 2014 (the “Plan”). For purposes of the Plan,
“executive officer” means an executive officer of Green Dot who has been
designated by the Committee (as defined below) as a participant in the Plan
(“Participant”).
The Compensation Committee (the “Committee”) of Green Dot’s Board of Directors
(the “Board”) will administer the Plan. Subject to the general purposes, terms
and conditions of the Plan, the Committee shall have authority to implement and
carry out the Plan including authority to construe and interpret the Plan. All
questions of interpretation or construction of the Plan shall be determined by
the Committee. The Committee reserves the right at any time during the year to
modify the Plan in total or in part. This Plan may be amended, suspended or
terminated at any time at the sole and absolute discretion of the Committee.
In order to be eligible to participate in the Plan a Participant must be (i) an
employee 90 days before the close of the cycle and (ii) employed at the time of
payment.
Executive Officer Incentive Bonus Plan
Bonuses will be paid on an annual basis based upon Green Dot’s achievement of
the earnings and revenue metrics set forth herein. Bonuses will be paid soon
after the Audit Committee of the Board has approved Green Dot’s final 2014
financial statements, which should be during the first quarter of 2015.
Actual bonus paid = Base Salary x Target Bonus x Actual Payout Multiplier
Target bonus
The target bonus is the target amount that a Participant is eligible to receive,
stated as either a percentage of base salary or a flat dollar amount. For 2014,
the target bonus amount for each Participant is 50% of his or her 2014 base
salary, unless determined otherwise by the Committee.
Achievement of Corporate Objectives
The Actual Payout Multiplier is based upon the company’s achievement of two
metrics (1) its earnings before interest, taxes, depreciation and amortization
(“EBITDA”) and (2) its adjusted total operating revenue (“Annual Revenue”), both
terms of which are defined below. EBITDA and Annual Revenue correlate to the
Actual Payout Multiplier (as defined below). No bonus shall be payable if Green
Dot fails to achieve at least 90% of the applicable target of either metric,
even if Green Dot achieves at least 90% of the target of the other metric.




--------------------------------------------------------------------------------




Metric 2: EBITDA (as a % of target)
% of Target
Metric 1: Annual Revenue (as a % of Target)
90%
92.5%
95%
97.5%
100%
105%
110%
115%
120%
120%
100%
106%
113%
119%
125%
131%
138%
144%
150%
115%
94%
100%
106%
113%
119%
125%
131%
138%
144%
110%
88%
94%
100%
106%
113%
119%
125%
131%
138%
105%
81%
88%
94%
100%
106%
113%
119%
125%
131%
100%
75%
81%
88%
94%
100%
106%
113%
119%
125%
97.5
69%
75%
81%
88%
94%
100%
106%
113%
119%
95%
63%
69%
75%
81%
88%
94%
100%
106%
113%
92.5
56%
63%
69%
75%
81%
88%
94%
100%
106%
90%
50%
56%
63%
69%
75%
81%
88%
94%
100%

As illustrated in the table above, Participants can achieve 100% of their target
bonus amount under this Plan under varying degrees of performance. For example,
Participants would earn 100% of their target bonus amount if Green Dot achieves
95% and 110% of the target EBITDA and Annual Revenue, respectively, or 120% and
90% of the target EBITDA and Annual Revenue, respectively. The minimum bonus
payable is 50% of target upon Green Dot achieving 90% of the target of each of
EBITDA and Annual Revenue, and the maximum bonus payable is 150% of target upon
Green Dot achieving 120% or more of the target of each of EBITDA and Annual
Revenue. For example, a Participant with a $150,000 annual base salary for 2014
would, at 100% of target, receive a bonus of $75,000 ($150,000 (base salary) x
50% (% of base salary) x 100% (Actual Payout Multiplier).
“EBITDA” means the amount of earnings before interest, income taxes,
depreciation and amortization for the year ending December 31, 2014 reflected in
Green Dot’s consolidated statements of operations excluding employee stock-based
compensation expense, stock-based retailer incentive compensation expense and
other non-recurring items. Other non-recurring items to be excluded for purposes
of computing EBITDA are subject to the review and approval of the Committee.
Furthermore, the Committee may exercise discretion to exclude certain items from
the calculation of EBITDA for purposes of the Plan. The Committee shall
establish the EBITDA target and communicate it to Participants.
“Annual Revenue” means the amount of total operating revenue for the year ending
December 31, 2014 reflected in Green Dot’s consolidated statements of operations
less the impact of stock-based retailer incentive compensation expense and other
non-recurring items. The Committee shall establish the Annual Revenue and
communicate it to Participants.
“Actual Payout Multiplier” means the percentage set forth in the table above
when Green Dot’s achievement of each of the EBITDA metric and Annual Revenue
metric are correlated. For example, if Green Dot achieves 105% of the target of
the EBITDA metric and 95% of the target of the Annual Revenue metric, then the
Actual Payout Multiplier would be 94%.
Recoupment
In the event that (i) achievement of the EBITDA and Annual Revenue metrics under
the Plan is based on financial results that were subsequently the subject of a
substantial restatement of Green Dot financial statements filed with the
Securities and Exchange Commission and (ii) a Participant’s fraud or intentional
illegal conduct materially contributed to such financial restatement, then, in
addition to any other remedies available to Green Dot under applicable law, to
the extent permitted by law and as the Board of Directors, in its sole
discretion, determines appropriate, Green Dot may require recoupment of all or a
portion of any after-tax portion of any bonus paid to such participant under the
Plan, less compensation that would have been earned by the individual based upon
the restated financial results.
        




--------------------------------------------------------------------------------




General
Nothing contained herein shall be construed as conferring upon any participant
the right to continue in the employ of Green Dot as an employee and employment
with Green Dot is employment at-will, terminable by either party at any time for
any reason.
The Plan shall be binding upon and inure to the benefit of Green Dot, its
successors and assigns and, with respect to any earned but unpaid bonus, to the
participant and his or her heirs, executors, administrators and legal
representatives. The Plan shall be construed in accordance with and governed by
the laws of the State of California.
No amounts payable under the Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay bonus amounts shall at all
times be an unfunded and unsecured obligation of Green Dot, and Green Dot shall
not be required to incur indebtedness to fund any bonus amounts under the Plan
unless otherwise directed to do so by the Committee. Participants shall have the
status of general creditors. The Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended, and is not subject to any
provisions of the Employee Retirement Income Security Act of 1974.
Any questions regarding this Plan should be directed to Green Dot’s Compensation
Committee of the Board of Directors.


